United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1762
                                   ___________

Lisa Barber,                         *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *
                                     *         [UNPUBLISHED]
            Appellee.                *
                                ___________

                         Submitted: August 29, 2003

                              Filed: September 4, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Lisa Barber appeals from the district court’s1 dismissal as untimely of her
complaint seeking review of the Commissioner’s denial of supplemental security
income. Having carefully reviewed the record and the parties’ submissions on appeal,


      1
        The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the proposed findings and recommendations
of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern
District of Arkansas.
we conclude that dismissal of the complaint was proper, because it was filed more
than sixty days after her attorney received notice of the Commissioner’s final
decision. See 42 U.S.C. § 405(g); Bess v. Barnhart, 337 F.3d 988, 990 (8th Cir.
2003) (per curiam) (limitations period under § 405(g) is triggered by notice received
by either claimant or claimant’s attorney, whichever occurs first).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-